DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species, b. administration of both, S-equol and other cancer treatment(s) in the reply filed on July 19, 2021 is acknowledged.

3.	Claims 1-7 and 9-23 are pending.
	Claim 8 has been cancelled.
	Claims 1 and 9 have been amended.
	Claims 1-7 and 9-23 are examined on the merits with species, b. administration of both, S-equol and other cancer treatment(s), specifically an immunotherapeutic agent, see Interview Summary conducted July 27, 2021.





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lephart et al., US Patent Application Publication No., US 2010/0076071 A1 (published March 25, 2010), and further in view of Ruta Nonacs, MD., Ph.D. (womensmentalheal.org, 2 pages, March 13, 2015) and Sadineni et al., US 2016/0304607 A1 (published October 20, 2016). Lephart teaches treating and preventing human malignant melanomas with the use of S-equol, wherein the administered dose range is at least about 0.005 mg up to 200 mg, see page 2, sections 0013 and 0018; page 7, section 0087; page 9, section 0110; and page 10, section 0117.  Methods for delivering S-equol include systemic combinatorial treatment, as well as intravenously, intraperitoneally or via subdermal pump infusion, see page 7, section 0085; and page 10, section 0119. Genistein, daidzein and/or IBSO03569 were not co-administered with S-equol.  Absent evidence to the contrary, S-equol was administered essentially free of genistein, .
	Lephart does not teach the claimed method, wherein S-equol formulation is administered in a range from twice per day up to four times per day, as well as in a formulation comprising immunotherapeutic agents.
	However, Nonacs teaches S-equol can be administered up to 200mg and at least twice daily, see bridging paragraph of pages 1 and 2.  And Sadineni teaches pharmaceutical compositions comprising anti-cancer agents with immunotherapeutic antibodies for the treatment of melanoma, see abstract; section 0042 on page 4; page 5, last sentence in section 0044; page 10, section 0100; and sections 0188 and 0189 beginning on page 22.  The immunotherapeutic antibodies are targeted to both, programmed death-1 (PD-1) receptor and the programmed death ligand-1 (PD-L1), see page 1, section 0006; and Anti-PD-1…section beginning on page 10.  In particular, Pembrolizumab (also known as Keytruda®, lambrolizumab, and MK-3475) is a humanized monoclonal IgG4 antibody directed against human cell surface receptor PD-1…” can be administered, as well as anti-PD-L1 antibodies, atezolizumb (also known as RG7446 and MPDL3280A) and avelumab (also called MSB0010718C) with additional antic-cancer agents, see page 12, section 0120; and page 23, section 0194.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to treat melanoma with a combinatorial application of S-equol and immunotherapeutic agent(s) at the formulations designated in claims 21-23 because the publications teach therapeutic compositions .
		
7.	Claims 1-7 and 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov Identifier: NCT00998920 (posted October 21, 2009), and further in view of Ruta Nonacs, MD., Ph.D. (womensmentalheal.org, 2 pages, March 13, 2015) and Sadineni et al., US 2016/0304607 A1 (published October 20, 2016). It is within the purview of the Examiner preventing a disease reads on treating an individual that may develop melanoma.  This reads broadly on all individuals. Accordingly, Trial NCT00998920 teaches preventing human malignant melanomas with the administration of S-equol, wherein the administered dose range is 10 mg up to 160 mg, see pages 3 and 4.  
Single, as well as multiple doses of S-equol were administered orally, see page 4.  “[E]scalating multiple doses of S-equol [were] administered twice daily (BID) for 14 days to…” human male and female subjects and without additional agents, such as R-equol, genistein, 
	Trial NCT00998920 does not teach the claimed method, wherein S-equol is administered in a formulation comprising 200 mg S-equol and in a range from three times per day up to four times per day, as well as in a formulation comprising an immunotherapeutic agents.
	However, Nonacs teaches S-equol can be administered up to 200mg and at least twice daily, see bridging paragraph of pages 1 and 2.  And Sadineni teaches pharmaceutical compositions comprising anti-cancer agents with immunotherapeutic antibodies for the treatment of melanoma, see abstract; section 0042 on page 4; page 5, last sentence in section 0044; page 10, section 0100; and sections 0188 and 0189 beginning on page 22.  The immunotherapeutic antibodies are targeted to both, programmed death-1 (PD-1) receptor and the programmed death ligand-1 (PD-L1), see page 1, section 0006; and Anti-PD-1…section beginning on page 10.  In particular, Pembrolizumab (also known as Keytruda®, lambrolizumab, and MK-3475) is a humanized monoclonal IgG4 antibody directed against human cell surface receptor PD-1…” can be administered, as well as anti-PD-L1 antibodies, atezolizumb (also known as RG7446 and MPDL3280A) and avelumab (also called MSB0010718C) with additional antic-cancer agents, see page 12, section 0120; and page 23, section 0194.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to treat and prevent melanoma with a combinatorial application of S-equol and immunotherapeutic agent(s) at the formulations designated in claims 2, 22 and 23.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the 
		
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



14 August 2021
/Alana Harris Dent/             Primary Examiner, Art Unit 1643